Citation Nr: 0108916	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
Chapter 31
vocational rehabilitation benefits, in the calculated amount 
of
$701.55.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran's DD Form 214 shows that he had over 18 years of 
active military service, including from May 1987 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Committee 
on Waivers and Compromises (Committee) at the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim seeking entitlement to 
waiver of recovery of an overpayment of vocational 
rehabilitation benefits, in the calculated amount of $701.55.  

The Board notes the veteran did not challenge the amount of 
the overpayment created; therefore, the matter on appeal is 
limited to the issue of entitlement to waiver as listed on 
the title page.  But see Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991); 38 C.F.R. § 1.911(c)(1) (2000).


REMAND

While the certified appellate issue was pending at the Board, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) became law, effective on November 
9, 2000.  This law not only did away with the concept of 
well-grounded claims, but also imposed additional duties and 
obligations on the VA in developing claims.  As the RO has 
not yet considered whether any additional notification or 
development action in this case is required under the 
Veterans Claims Assistance Act, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The record in this case reflects that the overpayment of 
Chapter 31 vocational rehabilitation benefits, calculated to 
be $701.55, resulted from the retroactive termination of the 
veteran's educational award after it was learned by the RO 
that the veteran had stopped attending classes.  The veteran 
requested a waiver of recovery of the overpayment at issue in 
March 1999.  In a May 1999 decision, the Committee determined 
that, in the creation of the assessed overpayment, the 
veteran was at fault and recovery thereof would not be 
against the principles of equity and good conscience.  

In this regard, the Board notes that subsequent to the 
veteran's submission of a June 1999 financial status report 
in support of his claim, he was granted entitlement to a 
total disability rating based upon individual 
unemployability.  The evidence of record indicates the award 
represents a substantial increase in his monthly income and 
involved the payment of retroactive benefits.  

The Board also notes that the veteran's June 1999 financial 
status report listed average monthly other living expenses of 
$600 without additional explanation.  In addition, the report 
indicated the veteran's combined monthly expenses exceeded 
his average monthly income by over $1,075; however, no 
information as to whether he received alternative funds or 
financial assistance to cover this budgetary deficit was 
provided.  The evidence shows the veteran's only assets are 
2 vehicles with an estimated resale value of $15,000 and $50 
cash in bank.  Therefore, the Board finds further development 
is required prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran provide an updated financial 
status report which accurately reflects 
his family's present monthly income and 
average monthly expenses.  The veteran 
should be asked to provide an explanation 
for any monthly budgetary deficit 
reported.  The veteran should be 
instructed to disclose detailed 
information as to his monthly expenses 
and to provide documentary evidence of 
these expenses to support his claim.  All 
relevant information received should be 
added to the vocational rehabilitation 
file.

2.  The RO should set forth in the record 
a written paid-and-due audit of the 
veteran's Chapter 31 educational account 
for the period of the assessed 
overpayment.  A copy of the written audit 
should be inserted into the vocational 
rehabilitation folder and another 
provided to the veteran.  

3.  The RO must review the vocational 
rehabilitation file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the Committee should review the record and 
reconsider the veteran's request for 
waiver, with full consideration given to 
all elements of the principles of equity 
and good conscience set forth at 38 C.F.R. 
§ 1.965(a) (2000).  A formal, written 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the vocational 
rehabilitation folder.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




